Slip Op. 16 - 26

     UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
UNITED STATES,                      :
                                    :
                        Plaintiff,  :
                                    :
                  v.                :                Before: R. Kenton Musgrave, Senior Judge
                                    :                Court No. 12-00104
JUAN CARLOS CHAVEZ, and             :
CHAVEZ IMPORT & EXPORT, INC.,       :
                                    :
                        Defendants. :
____________________________________:


                                         JUDGMENT

               The plaintiff, United States, having commenced this case pursuant to 19 U.S.C. §1592

and 28 U.S.C. §1582 on April 12, 2012 via summonses and a complaint seeking to recover, after

collecting on bond(s), unpaid duties totaling US$40,288.82, against the defendant Juan Carlos

Chavez in the remaining amount of US$8,773.77 and against the defendant Chavez Import & Export,

Inc. (“CIE”) in the remaining amount of US$31,515.05, and assess penalties against the defendant

Juan Carlos Chavez in the amount of US$25,441.72 (allegedly twice the amount of duties of which

the United States was deprived), and against the defendant CIE in the amount of of US$105,916.50

(allegedly the domestic value of the merchandise that was the subject of the false statements), for

a total of US$131,358.22 against the defendants, allegedly resulting from misclassifications in

violation of 19 U.S.C. §1592 of seven entries, to wit, APJ-00053366, AWB-00056832,

AWB-00056840, AWB-00066146, AWB-00067110, AWB-00068118, and AWB-00068753,

declaring “Soft Dairy Express” under the Harmonized Tariff Schedule of the United States
Court No. 12-00104                                                                             Page 2


(“HTSUS”) in either HTSUS 0405.20.4000 (dairy spreads: butter substitutes, whether in liquid or

solid state, other than those containing over 45 percent by weight of butterfat) and/or “White

Cheese” classifiable under HTSUS 0406.90.9900 (cheeses and curds that do not contain cow’s milk),

and also incorrectly claiming duty-free treatment under the Caribbean Basin Economic Recovery

Act; the plaintiff alleging that the correct classifications of those entries are under HTSUS

1901.90.4300 (certain dairy products containing over 10 percent by weight of milk solids) or HTSUS

0406.90.9700 (cheeses and curds that do contain cow’s milk), neither of which classifications qualify

for duty-free treatment under the Caribbean Basin Economic Recovery Act; and also alleging that

some of the entries contained false valuations allowing them to be processed through informal entry

without surety bonds; and also alleging that (amended) pre-penalty notices and demands for duties

and penalty notices were issued to the defendants; and also alleging that on April 14, 2010 the

defendants executed waivers for a period of two years concerning any statutes of limitation defenses

with respect to the entries for which the defendants were an importer of record; and also alleging that

U.S. Customs and Border Protection (“Customs”) did not receive any written notice from the

defendant corporation pursuant to Florida Statute 607.1406 informing of any claims that Customs

might be entitled to assert against said corporation and that said corporation did not publish or file

a notice of dissolution pursuant to Florida Statute 607.1407 in order to address claims that were

unknown to it; and the defendant Juan Carlos Chavez having filed an answer to the complaint on

April 22, 2014 denying the substance of the plaintiff’s allegations as to misclassification; and court

on April 22, 2015 having issued an order to show cause why the matter should not be dismissed for

lack of prosecution; and the plaintiff having responded on April 30, 2015 via request to the Clerk
Court No. 12-00104                                                                            Page 3


of the Court to enter default against the defendant CIE; and the Clerk of the Court having done so

on May 5, 2015, ECF No. 23; and the plaintiff on May 4, 2015, having moved for summary

judgment against the defendant Juan Carlos Chavez; and the court having granted three unopposed

motions for extension of time to the defendant Juan Carlos Chavez to respond to the plaintiff’s

motion for summary judgment; and the defendant Juan Carlos Chavez having been provided with

duplicate copies of the plaintiff’s motion for summary judgment, ECF No. 38 (Sep. 29, 2015), and

having been ordered on January 19, 2016 to show cause why judgment should not be entered in favor

of the plaintiff; see ECF No. 42, and the court having received no response or even other contact

from the defendant Juan Carlos Chavez as of this date; Now, therefore, it is hereby

                ORDERED that the plaintiff’s motion for summary judgment, ECF No. 22, be, and

hereby is, granted, and it is further

                ORDERED, ADJUDGED, AND DECREED that plaintiff recover from defendant

Juan Carlos Chavez the amount of $8,773.77 in unpaid duties, plus pre-judgment interest on the

amount of $8,773.77 calculated from June 14, 2010, plus post-judgment interest on the amount of

$8,773.77, plus a civil penalty of $25,441.72, plus post-judgment interest on that amount, plus costs

to the government, and it is further

                ORDERED that the plaintiff provide a status report or motion on the remainder of

this case by May 2, 2016.



                                                  /s/ R. Kenton Musgrave
                                              R. Kenton Musgrave, Senior Judge
Dated: March 25, 2016
       New York, New York